Citation Nr: 1713354	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-11 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 2004 for the grant of service connection for diabetes mellitus, type 2, with diabetic retinopathy.

2.  Entitlement to increases in the initial schedular ratings for diabetes mellitus, type 2, with diabetic retinopathy, rated 10 percent prior to February 21, 2006; 20 percent from February 21, 2006 to April 30, 2010; 10 percent from May 1, 2010 to March 19, 2012; and 20 percent from March 20, 2012.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1956 and from October 1956 to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the rating decision, the RO granted service connection for diabetes mellitus, type 2, with diabetic retinopathy, and assigned an initial 10 percent rating, effective April 30, 2004, the date of the Veteran's claim for service connection.  The Veteran disagreed with the initial rating and the effective date of the service connection award.  

While the appeal was pending, the RO issued an October 2011 rating decision which increased the evaluation to 20 percent, effective February 21, 2006.  By a June 2014 rating action, the RO assigned a 10 percent rating, effective May 1, 2010.  By a March 2016 rating action, the RO assigned a 10 percent rating, effective March 20, 2012.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The issue of entitlement to higher initial ratings for diabetes mellitus, type 2, with diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a claim, formal or informal, for service connection for Type 2 diabetes mellitus until April 30, 2004.

2.  A private treatment record dated April 15, 2004 noted that the Veteran had "newly diagnosed" diabetes mellitus type 2.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 2004, for an award of service connection for diabetes mellitus, type 2, with diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.816, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard letter dated in May 2004 satisfied the duty to notify provisions. 

The appeal for an earlier effective date arises from a disagreement with the effective date initially assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Legal Criteria

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for diabetes mellitus, type 2, with diabetic retinopathy.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114 (a) (2016).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Additionally, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including Type II diabetes mellitus ("diabetes").  Diabetes mellitus, type II, was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309 (e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002). 

Specifically, certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985 and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989 and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816 (c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816 (c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4) (2015).  

A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1 (p) (prior to 2015).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." and must identify the benefit sought.  38 C.F.R. § 3.155 (a) (prior to 2015).  VA has amended the regulations to require submissions on standardized claim forms.  However, this change does not apply to the Veteran's appeal.

The Veteran filed a claim for service connection for diabetes that was received on April 30, 2004.  In a March 2005 rating decision, the RO granted service connection for that condition, effective April 30, 2004.  The Veteran subsequently appealed, asserting that he was entitled to an earlier effective date.  Following review of the claims file, however, the Board finds that the Veteran is not entitled to an earlier effective date for the grant of service connection for diabetes.

The Veteran served in Vietnam and was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  Thus, he is a Nehmer class member.  However, the record does not reflect that he was denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, it does not indicate that he submitted a claim for service connection for that condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added Type II diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective.  Accordingly, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4) (2016).

Turning first to 38 C.F.R. § 3.114 , in order for a claimant to be eligible for the one-year retroactive payment under that regulation, the evidence must show that the claimant met all the eligibility criteria of the liberalized benefit on the effective date of the liberalizing law and such eligibility existed continuously since that time.  As already noted, diabetes was added to the list of diseases presumed to be related to herbicide exposure on May 8, 2001.  A review of the record reflects that he was initially diagnosed with diabetes in April 2004 or shortly before, which is well after that liberalizing date.  In this regard, a January 2000 treatment record noted "no diabetes;" a VA general medical examination in May 2001 did not contain any reference to diabetes; and a private treatment record dated April 15, 2004 noted that the Veteran had "newly diagnosed" diabetes mellitus type 2.  As the initial diagnosis of was not prior to April 15, 2004; assignment of an earlier effective date under 38 C.F.R. § 3.114 is not warranted.

Turning then to 38 C.F.R. § 3.400, the Veteran has not asserted, and the claims file does not reflect, that he or an authorized representative submitted a formal or informal claim for service connection for diabetes prior to the one received by VA on April 30, 2004.  

The Veteran first filed a claim for service connection for diabetes on April 30, 2004.  The effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  38 C.F.R. § 3.400 (2016); Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  Accordingly, assignment of an earlier effective date under 38 C.F.R. § 3.400 is also not warranted.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Here, based on the evidence of record and the applicable VA regulations, the earliest date allowable for the award of service connection for diabetes is the current effective date of April 30, 2004- the date on which the Veteran's claim for service connection was initially received.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 30, 2004, for an award of service connection for diabetes mellitus, type 2, with diabetic retinopathy, is denied.


REMAND

Additional development is necessary with respect to the claim for higher ratings for diabetes mellitus, type 2, with diabetic retinopathy.  

As a preliminary matter, the Board notes that a large volume of medical records were submitted by the Veteran's attorney in February 2017 (and received by VA in March 2017) without waiver of initial AOJ consideration.  38 C.F.R. § 20.1304 (c).  While some of the VA records appear to be duplicates, there are also new and pertinent VA (e.g. CAPRI records dated through September 22, 2016) and private records.  The last adjudication of this case was by way of a supplemental statement of the case issued in March 2016.  The Board is aware of the Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012.  Under that new provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.

In this case, the substantive appeal (VA Form 9 or equivalent) concerning this claims pre-dates the February 2013 date when there is the presumption of a waiver.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C.A. § 7105 by adding new paragraph (e).  Thus, this is not a situation where an express waiver is not required.  Therefore, this claim must be remanded to allow for initial consideration and readjudication by the AOJ. 

On remand, the AOJ should obtain any additional, relevant VA records dated after September 22, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the claim is being remanded for other development, the Veteran and his attorney should be given a final another opportunity to identify and/or submit any additional, relevant private treatment records that remain outstanding.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify and submit authorization for any additional, non-duplicative private treatment records relating to his diabetes mellitus, type 2 with diabetic retinopathy.  If the AOJ is unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain all non-duplicative VA treatment records pertaining to the treatment of diabetes mellitus, type 2, with diabetic retinopathy since September 22, 2016.  If the AOJ is unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After obtaining the records and undertaking any other development deemed appropriate, readjudicate the claim on appeal.  Then, issue a supplemental statement of the case, allow the Veteran and his attorney an appropriate time for response, and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


